

114 HR 5797 IH: California Seamounts and Ridges National Marine Conservation Area Designation and Management Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5797IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Farr (for himself and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo protect certain seamounts, ridges, and banks in the Exclusive Economic Zone off the coast of
			 California by the establishment of the California Seamounts and Ridges
			 National Marine Conservation Area, and for other purposes.
	
		1.Short title
 This Act may be cited as the California Seamounts and Ridges National Marine Conservation Area Designation and Management Act. 2.Findings and purpose (a)FindingsCongress makes the following findings:
 (1)The California Seamounts and Ridges National Marine Conservation Area established by this Act contains a series of ancient volcanos and underwater geological features in the Exclusive Economic Zone.
 (2)Found on the seamounts, ridges, and banks in the Conservation Area are rare deep-water corals, sponges, anemones, tunas, sharks, seabirds, marine mammals (including orcas, sperm whales, and blue whales), endangered sea turtles, octopuses, and diverse fish populations, some of which are endemic to the area.
 (3)The only hydrothermal vents in the continental Exclusive Economic Zone are found on Gorda Ridge located off the north coast of California and the south coast of Oregon.
 (4)These areas’ remote location and depth contribute to their remarkably pristine condition, limited human footprint, and reputation as a vital frontier for scientific discovery, with research expeditions continuing to yield new and rare species, greater understanding about ecological relationships, and renewed appreciation of the uniqueness of deep-sea ecosystems.
 (5)Despite currently limited direct pressure from extractive use, the Conservation Area is undergoing rapid change due to warming waters, ocean acidification, and ecological stress from pollution and other sources the management of which transcends the jurisdiction of any single government agency or department.
 (6)According to many scientists, comprehensive marine habitat protection is one of the most important actions for building resilience in ocean environments to current and emerging challenges presented by anthropogenic and other stressors impacting marine ecosystems.
 (b)PurposeThe purpose of this Act is to protect, conserve, and enhance for the benefit and enjoyment of present and future generations the nationally significant historical, natural, cultural, scientific, and educational values of the California Seamounts and Ridges National Marine Conservation Area.
 3.DefinitionsIn this Act: (1)Exclusive Economic ZoneThe term Exclusive Economic Zone means the Exclusive Economic Zone of the United States established by Presidential Proclamation No. 5030 of March 10, 1983.
 (2)Conservation AreaThe term Conservation Area means the California Seamounts and Ridges National Marine Conservation Area established by section 4(a).
 (3)Outer Continental ShelfThe term Outer Continental Shelf has the meaning given the term outer Continental Shelf in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331). 4.Designation (a)EstablishmentThere is established the California Seamounts and Ridges National Marine Conservation Area, consisting of the waters of the Exclusive Economic Zone and the Outer Continental Shelf contained in the area described in subsection (b).
 (b)Area DescribedThe area referred to in subsection (a)— (1)is the area generally depicted as the Conservation Area on the map entitled ____ and dated ___, as is more particularly described by the Secretary of Commerce and the Secretary of the Interior under subsection (c); and
 (2)includes— (A)Gorda Ridge;
 (B)the portion of Mendocino Ridge in the Conservation Area west of longitude 125° 40′ 4.8″ W; and (C)Guide, Pioneer, Taney, Gumdrop, Rodriguez, San Juan, and Northeast seamounts.
					(c)Detail boundary description and map
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Commerce and the Secretary of the Interior shall jointly develop a detailed boundary description and map of the Conservation Area.
 (2)Force and effectThe map and boundary description developed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretaries may correct any minor errors in the map and boundary descriptions.
 (3)Public availabilityThe map and boundary description developed under paragraph (1) shall be on file and available for public inspection within the management plan required under section 5 of this Act.
				5.Administration
 (a)In generalThe Secretary of Commerce and the Secretary of the Interior shall have joint responsibility for management of the California Seamounts and Ridges National Marine Conservation Area.
			(b)Consultation and management
 (1)In generalThe Secretaries may not implement the establishment of the Conservation Area without— (A)direct and thorough consultation with the Pacific Fishery Management Council, stakeholders from commercial and recreational fishing sectors, and other key fishery groups, including working with such persons and affected Indian tribes to develop and implement a plan for the comprehensive and long-term protection and management of the Conservation Area; and
 (B)prior, timely, and ongoing notice and consultation between the Secretaries and affected Indian tribes, including working with such Indian tribes to—
 (i)develop and implement mutually agreed-upon plans for the comprehensive and long-term protection and management of the Conservation Area; and
 (ii)ensure that management of the Conservation Area does not in any way impact traditional uses of the waters of the Conservation Area by members of such tribes.
						(2)Prohibitions
 (A)In generalThe plan required under paragraph (1)(A) shall, subject to subparagraph (B) and subsections (c) and (d), prohibit—
 (i)exploring for, developing, or producing oil, gas, or minerals; (ii)using or attempting to use poisons, electrical charges, or explosives in the collection or harvest of any living or nonliving marine resource;
 (iii)intentionally introducing or otherwise releasing an introduced species from within or into the Conservation Area;
 (iv)anchoring on or having a vessel anchored on any living or dead coral in the Conservation Area; (v)drilling into, dredging, or otherwise altering the Outer Continental Shelf in the Conservation Area; and
 (vi)other activities determined by the Secretary, as appropriate for the long-term protection and management of the Conservation Area.
 (B)ExceptionsThe prohibitions set forth in subparagraph (A) shall not apply to— (i)activities and exercises of the Armed Forces (including those carried out by the Coast Guard) that are consistent with applicable laws;
 (ii)actions necessary to respond to emergencies threatening life, property, or the environment, and activities necessary for national security or law enforcement purposes;
 (iii)scientific exploration or research activities, subject to such terms and conditions as the Secretaries consider necessary for the care and management of the living and nonliving marine resources of the Conservation Area;
 (iv)the troll Albacore fishery; and (v)recreational fishing and charter fishing, as those terms are defined in section 2 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802).
						(c)Emergencies, national security, and law enforcement activities
 (1)In generalThe prohibitions required by subsection (b) shall not apply to activities necessary to respond to emergencies threatening life, property, or the environment, or to activities necessary for national security or law enforcement purposes.
 (2)Emergency responseNothing in this Act limits the authority of government agencies to take actions to respond to emergencies that pose an unacceptable threat to human health or safety or to the marine environment and for which there is no other feasible solution.
				(d)Armed Forces actions
 (1)In generalThe prohibitions required by subsection (b) shall not apply to activities and exercises of the Armed Forces, including those carried out by the Coast Guard.
 (2)Compliance with this ActThe Armed Forces shall ensure, by the adoption of appropriate measures not impairing their operations or operational capabilities, that its vessels and aircraft operate in a manner consistent, so far as is reasonable and practicable, with this Act.
 (3)destruction of, loss of, or injury to living marine resourcesIn the event of threatened or actual destruction of, loss of, or injury to a living marine resource of the Conservation Area resulting from an incident caused by a component of the Department of Defense or the Coast Guard, including as a result of a spill of oil or other hazardous material or vessel grounding, the responsible component shall promptly coordinate with the Secretary of the Interior or Commerce, as appropriate, for the purpose of taking appropriate actions to respond to and mitigate any actual harm and, if possible, restore or replace the affected Conservation Area resources.
 (4)Military property not affectedNothing in this Act or any regulation implementing it limits or otherwise affects the Armed Forces discretion to use, maintain, improve, manage, or control any property under the administrative control of a military department or otherwise limit the availability of such property for military mission purposes.
 6.WithdrawalsThe areas of the Outer Continental Shelf comprised of Cortes and Tanner Banks, and of the portion of Mendocino Ridge bounded by a square with a southwestern corner located at 40° 0′ N, 125° 40′ 4.8″ W and a northeastern corner located at 40° 30′ N, 125° 10′ 4.8″ W, are withdrawn from commercial leasing under Federal law for exploration, development, or production of oil and gas, mining minerals, energy sighting, and cable laying.
		